NICHOLS, Justice.
I concur in part with, and dissent in part from, the majority opinion.
I agree that with reference to the first two delimbers purchased by the Plaintiff manufacturer the judgment of the Superior Court should be vacated. I share the view that a locational test governs as to those earlier purchases.
I do not agree to vacating the rest of the judgment that pertains to the subsequent purchases of delimbers, the taxability of which is governed by an amended statute. *773It is a functional, rather than a locational, test that now must be applied.
The plain meaning of this statute exempts all activities which are an integral and essential part of the process by which personal property is transformed or converted into a different form, composition or character. 36 M.R.S.A. § 1752(9-B) (Supp. 1987). The key here is the delimbers’ function in transforming or converting personal property. Only by reference to the Defendant’s prior regulations does one derive a locational test. Such a reference might be necessary if the statute were ambiguous. State v. Millett, 392 A.2d 521, 525 (Me.1978). There is no such ambiguity, and therefore I apply the plain meaning of the statute’s functional test.
The delimbers meet this functional test. The necessity of them in sizing the logs for further processing in the debarkers, chippers and slashers renders the delimbers an essential and integral part of production. 36 M.R.S.A. § 1752(2-A) and (9-B) (1978 & Supp.1987). Production includes delimbing because delimbing physically transforms a whole tree and its limbs not committed to chipping into specifically sized logs for further processing into pulp. 36 M.R.S.A. § 1752(9-B) (Supp.1987).
Applying this functional test, I conclude that machinery used in wood harvesting operations is excluded from the tax exemption whenever it does not change the form, character, or composition of tangible personal property. Those operations are not “production.” However, delimbing does change the form, composition and character of the wood in a manner that facilitates pulp production. It is production and therefore not a harvesting operation. I submit, therefore, that delimbing machinery now qualifies for exemption from the use tax under 36 M.R.S.A. § 1752(9-B)(fl 3) (Supp.1987).
I cannot join the majority when it gives no effect to the changes the Legislature wrought in 1977. The majority concedes that a functional test must be used to define “production” pursuant to the first sentence of 36 M.R.S.A. § 1752(9-B), yet the majority fails to apply the functional test to define “wood harvesting operations” pursuant to the third sentence of the same section. This failure is a clear violation of our rule to construe multiple statutory provisions consistently and harmoniously. Faucher v. City of Auburn, 465 A.2d 1120, 1124 (Me.1983).
We have long recognized the rule that all acts in pari materia should be construed together. State v. Frederickson, 101 Me. 37, 41-42, 63 A. 535, 536-37 (1905). It is a rule that should be carefully followed when interpreting two sentences of a single statute in order to reach a consistent and harmonious result. Delano v. City of South Portland, 405 A.2d 222, 227 (Me.1979).1
In sum, the Superior Court should be sustained in its judgment that the Plaintiff's purchases of delimbers since 1977 are not taxable.

. Professor Dickerson, while not espousing the "plain meaning” rule of statutory construction, definitely favors the "whole statute rule” that statutes in pari materia enacted by the same jurisdiction are to be read in relation to each other. R. Dickerson, The Interpretation and Application of Statutes 233 (1975).